DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges receipt of amendment and remarks filed 11/20/2020.
Claims 1-3, 8 and 9 are amended
Claims 1-12 are pending.

 Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 and 10-12 in the reply filed on 07/20/2020 is acknowledged.  The traversal is on the ground(s) that that the office failed to provide examples of 2D- or 3D image forming apparatus for storing acrylamide composition (claim 8) and example of 2D- or 3D-image forming method.  Applicant further argues that because the office did not provide any examples, the restriction should be withdrawn.   This is not found persuasive because while applicant request examples describing different apparatus storing the acrylamide composition and different method for preparing the acrylamide, applicant has not stated on the record that the acrylamide composition can only be stored by the claimed apparatus and produced by the claimed method.   Applicant has also not shown that a search for the claimed acrylamide composition is the same as searching for the apparatus or method for forming the acrylamide composition.   Once the claimed composition is found allowable, the apparatus and the method for forming the allowable composition would be examined for .  
The requirement is still deemed proper and is therefore made FINAL.
Applicant further elected acrylamide where R1 is methyl group, X is methylene group and Y is the general formula (2) with R2 being methyl.   Y in the general formula (2) is included in the office action because the prior art teaches both variations of Y.   Because the prior art teaches R1 having 1-6 carbon atoms and R2 having 1-10 carbon atoms, the rejection encompasses all the variations for R1 and R2 in claim 1.  
Claims 8 and 9 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/20/2020.

Priority
This application claims benefit of Japan Applications 2019-006526 filed 01/18/2019 and 2018-143434 filed 07/31/2018.
Thus, the effective filing date of this application is 07/31/.2018.

Response to Arguments
With respect to MORITA (US 20180127607 A1, herein MORITA I): Applicant makes a statement that the examined application was filed earlier than the effective filing date of MORITA I and that the MORITA I and the examined application are owned by the same person.
Response: The claimed invention and MORITA I are not commonly owned because: (see the comparison below)

MORITA (Examined Application)			MORITA (I)
lnventor(s)						lnventor(s)
Takenori Suenaga, Kanagawa, JAPAN;                    Mitsunobu MORITA, Shizuoka(JP);
Masahide Kobayashi, Kanagawa, JAPAN; 		Soh NOGUCHI, Kanagawa (JP);
Mitsunobu Morita, Shizuoka, JAPAN;		Takasbi OKADA, Kanagawa (JP);
Takashi Okada, Kanagawa, JAPAN; 			Kazukiyo NAGAI, Shizuoka (JP);
Soh Noguchi, Kanagawa, JAPAN;                             Yuusuke KOIZUKA,   Kanagawa(JP);
Tatsuki Yamaguchi, Kanagawa, JAPAN;		Tomoyuki SHIMADA, Shizuoka (JP);


Applicant(s) 						Applicant(s)
Takenori Suenaga, Kanagawa, JAPAN;		Mitsunobu MORITA, Shizuoka (JP);
Masahide Kobayashi, Kanagawa, JAPAN; 		Soh NOGUCHI, Kanagawa (JP);
Mitsunobu Morita, Shizuoka, JAPAN; 		Takashi OKADA, Kanagawa (JP);
Takashi Okada, Kanagawa, JAPAN; 			Kazukiyo NAGAI, Shizuoka (JP);
Soh Noguchi, Kanagawa, JAPAN; 			Yuusuke KOIZUKA, Kanagawa (JP);
Tatsuki Yamaguchi, Kanagawa, JAPAN; 		Tomoyuki SHIMADA, Shizuoka (JP)

Effective date: 07/31/2018 				Effective date: 11/09/2016

The data above shows that the effective date for MORITA I is greater than 1 year of the effective date of the examined invention.   Also, there are common inventors between the examined and MORITA I, that is, MORITA, OKADA, NOGUCHI.   The same is true for the applicants in this case.   Therefore, the statement is not effective to discount MORITA I as art even though there are common inventors because the effective date of MORITA is greater than 1 year of the effective date of the examined invention/application. 

With respect to MORITA (US 20140363634 A1, herein MORITA II): Applicant argues that MORITA II is directed to ink composition, that MORITA II does not exemplify composition containing multifunctional monomer; that paragraph [0067] of MORITA II leads to composition 
“At high contents such as 80% where 50% photopolymerizable compound would equate to 40%  the content of the ink (100%) is exceeded” such that applicant argues that one of ordinary skill in the art would never be led by MORITA to employ a multifunctional monomer in an amount of 49% by mass or greater but 70% by mass or less as according to claim 1.   Applicant then cited the below:
		The rationale to support a conclusion that the claim would have been
obvious is that all the claimed elements were known in the prior art and
one skilled in the art could have combined the elements as claimed by known
methods with no change in their respective functions, and the combination
would have yielded nothing more than predictable results to one of ordinary
skill in the art at the time of the invention. "[I]t can be important to identify
a reason that would have prompted a person of ordinary skill in the relevant
field to combine the elements in the way the claimed new invention does."
If any of these findings cannot be made, then this rationale cannot be
used to support a conclusion that the claim would have been obvious to
one of ordinary skill in the art, ... (Federal Register, Vol. 72, No. 195,
page 57529) (Bold added) (Citations omitted)
Applicant also argues that because MORITA II fails “to make all the elements of claim 1 known is described above,” Abe does not cure the deficiency and thus the rejection of claims 10-12 cannot be maintained. 
Response: i) the claims are directed to composition and the composition claims do not exclude the claimed composition from being used as ink compositions.   ii) the prior art is not limited to the examples but must be considered for all that it would suggest to the ordinary skilled artisan and “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).”  MPEP 2132 I.   iii) paragraph [0067] of MORITA II does not teach away >20% but <50%, because paragraph [0067] specifically states that the compound of formula 1 ranges from 20% by weight to 98% by weight such that the disclosed range encompassing the claimed range allows for range of 20-50%.   iv) Abe was properly relied upon for teaching that curable acrylamide containing composition has been used in artificial nail compositions such that the artisan would have been motivated to adapt the curable acrylamide that has been known to be effectively used in known nail composition.   Thus, MORITA II teaches all the critical elements of the claims and the amounts recited in the claims are not inventive over the disclosed amounts in paragraph [0067] cited by applicant.  
Therefore, the rejections are maintained below.


Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 remain rejected under 35 U.S.C. 103 as being obvious over MORITA et al. (US 20180127607 A1, herein MORITA I).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
MORITA I discloses a curable composition comprising acrylamide of formula 1
 
    PNG
    media_image1.png
    199
    512
    media_image1.png
    Greyscale

Where R1 is alkyl group having 1-6 carbons, X is alkylene group of 1-6, and Y is formula 2 or 3

    PNG
    media_image2.png
    160
    509
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    160
    534
    media_image3.png
    Greyscale

R2 is alkyl group having 1-10 carbon atoms (see the whole document with emphasis on paragraphs [0005]-[0009].    Chemical formulae 2 and 3 anticipate the variations for Y in claims 1 and 3.   The composition also comprises polymerizable compound selected from a variety of acrylate based compound, namely neopentyl glycol diacrylate, ethoxylated neopentyl glycol diacrylate, 1,6-hexanediolacrylate (paragraph 0105]), to name a few,  that meet the limitation of multifunctional monomer in claims 1, 2 and 4.   The composition further comprises polymerization initiator (see paragraphs [0109]-[0113]) and the polymerization initiator meets the polymerization initiator of claims 1 and 5.   The acrylamide compound ranges from 30-80% (paragraph [0099]) and the other curable compound is present at 0.1 to 50 parts by mass to 100 parts by mass of the acrylamide compound (paragraph [0108]). 
MORITA I teaches all the elements of claims 1-5. The difference between these claims 1-5 and MORITA is in the amounts of the acrylamide compound, the amounts of the multifunctional monomer and in the amount of the polymerization initiator (claim 5).   However, 100 parts by mass of the acrylamide compound (paragraph [0108]) and the acrylamide compound is present at 30-80% or 20-98% (paragraph [0099]) such that, at the effective date of the invention the artisan desiring to prepare the acrylamide composition of MORITA I would have been motivated to use amounts of the curable acrylamide compound and the other curable compound that would be result in a composition effective for the desired or intended use resin for molding, paint, adhesive, an insulant, release agent, coating material, sealing material and various optical materials (see paragraphs [0162]-[0164]).  The polymerization initiator at 5-20% anticipates the claimed range in claim 5.
For claim 6, the composition being ab active-energy-ray curable composition is a characteristic of the composition, the composition of MORITA I being curable and specifically MORITA discloses that the curing application uses active energy rays (paragraphs [0151]-[0155).
For claim 7, the composition is stored in a container (title, paragraphs [0175], [0178]).
Thus, MORITA I renders claims 1-7 prima facie obvious. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of 

Claims 1-7 remain rejected under 35 U.S.C. 103 as being obvious over MORITA et al. (US 20140363634 A1, herein MORITA II).
MORITA II describes composition comprising any of the following acrylamide compound below:


    PNG
    media_image4.png
    609
    590
    media_image4.png
    Greyscale

In the structures above, the –COOX2 represents general formula 2 of claim 1 and X2  represents hydrocarbon groups having 1-10 carbons meeting the requirement for R2 in claims 1 and 3 and hence the limitation for in claims 1 and 3.   In the structures above, the hydrocarbon chain between the amine nitrogen and carbonyl carbon of the carboxylate group ranges from methylene C1 (CH2 of 1) to C5 of structure 5 meeting the limitation of X in the acrylamide of 
In addition to the acrylamide compounds depicted in formulae 1-5 above, the composition of MORIOTA II contains photopolymerizable compounds (see at least paragraph [0103]-[0105]) and some of the specific photoradical polymerization compounds named are neopentyl glycol diacrylate, ethoxified neopentyl glycol diacrylate, propoxylated neopentyl glycol diacrylate, 1,6-hexane dial diacrylate, ethylene glycol diacrylate, diethylene glycol diacrylate, triethylene glycol diacrylate, tetraethylene glycol diacrylate, polyethylene glycol diacrylate propylene glycol diacrylate, ethylene glycol dimethacrylate, triethylene glycol dimethacrylate, polyethylene glycol dimethacrylate, polypropylene glycol dimethacrylate (paragraph [0105]).   These photopolymerizable or photoradical polymerizable compounds present at 0.1 to 50% or parts relative to the acrylamide (paragraph [0101]) are the multifunctional monomers of claims 1, 2 and 4.
The composition further comprises photopolymerization initiators (paragraphs [0069]-[0072]) and bis(2,4,6-trimethylbenzoyl)phenyl phosphine oxide (IRGACURE 819, manufactured by BASF Japan), 2,4,6-trimethylbenzoyl)diphenyl phosphine oxide (DAROCUR TPO, manufactured by BASF Japan), 1-hydroxycylohexyl phenyl ketone (IRGACURE 184, manufactured by BASF Japan), 2-methyl-1-[4-(methylthio)phenyl]-2-morpholinopropane-l-one (IRGACURE 907, manufactured by BASF Japan), and 2-dimethylamino-2-(4-methylbenzyl)-1-( 4-morpholine-4-ylphenyl)butane- l-one (IRGACURE 379, manufactured by BASF Japan) are preferred because these are highly soluble in other components contained in ink and the ink can be cured by exposure to a small amount of ultraviolet ray (paragraph [0074]).   See also paragraph [0106].   
MORITA II teaches all the elements of claims 1-5. The difference between these claims 1-5 and MORITA is in the amounts of the acrylamide compound, the amounts of the multifunctional monomer and in the amount of the polymerization initiator (claim 5).   However, MORITA clearly teaches that curable compound, meeting the limitation of the multifunctional monomer, is present at 0.1 to 50% or parts by mass to relative to mass of the acrylamide compound (paragraph [0101]) and the acrylamide compound is present at 30-80% or 20-98% (paragraph [0067]) such that, at the effective date of the invention the artisan desiring to prepare the acrylamide composition of MORITA II would have been motivated to use amounts of the curable acrylamide compound (paragraphs [0018], [0025], [0031]) and the photopolymerizable or photoradical polymerizable compounds present at 0.1 to 50% or parts relative to the acrylamide (paragraph [0101]) being the multifunctional monomers that would be result in a composition effective for the desired or intended use forming and image on a target medium (see at least claim 8).  The polymerization initiator at is present relative to the amount of the acrylamide compound and coloring agent at 0.01 to 0.5 and preferred range of 0.05 to 0.30 (paragraph [0075]) such that the artisan at the effective date of the invention would be guided by the disclosed range to use amount of the initiator effective to produce composition expected to perform the intended use of forming image on a target medium (see at least claim 8); and 0.5 of say 30% leads to 15%, rendering claim 5 prima facie obvious.   Therefore, at the effective date of the invention the artisan guided by the teachings of MORITA would be motivated to optimize the composition with respect to amounts of acrylamide compound, photopolymerizable or photoradical polymerizable compounds being the multifunctional monomers and polymerization initiator that would yield composition effective for forming images on target medium.    An amount   anticipates the claimed range in claim 5
For claim 6, the composition being ab active-energy-ray curable composition is a characteristic of the composition, the composition of MORITA II being curable and specifically MORITA discloses that the curing application uses active energy rays (paragraphs [0070]-[0071], [0079], [0111], [0112], [0116], [0122], [0142], [0253]).
For claim 7, the composition is stored in a container (paragraphs [0127], [0188], claim 6).
Thus, MORITA II renders claims 1-7 prima facie obvious. 

Claims 1 and 10-12 remain rejected under 35 U.S.C. 103 as being obvious over MORITA et al. (US 20180127607 A1, herein MORITA I) as applied to claim 1, in view of ABE et al. (US 20150352032 A1).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
MORITA I is described above as rendering claim 1 prima facie.  The desired or intended uses for the composition of MORITA I are as resin for molding, paint, adhesive, an insulant, release agent, coating material, sealing material and various optical materials (see paragraphs [0162]-[0164]).   The difference between claims 10-12 and MORITA I is that MORITA I does not teach that its composition is for decorating of polishing or coating artificial nails.    However, it is known in the art that curable acrylamide containing composition has been used in artificial nail compositions (see the whole document of ABE with emphasis on the abstract, paragraphs [0008], [009], [0015]-[0018], [ 0020]-[0023], [0039]-[0033], [0079], [0102], [0113], [0124], [0135], [0162], [0224], [0266]).
Nail decorating or decoration is the effect of applying/painting/coating nails/artificial nails with the composition such as the composition of MORITA I.   Therefore, at the effective date of the invention, one having ordinary skill in the art would have good reason to pursue coating or painting or using the composition as an adhesive on target materials including using the composition as an artificial nail composition with the expectation that the composition will effectively coat/paint/cover the artificial nail.  
Thus MORITA I in combination with the teachings of ABE renders claims 10-12 prima facie obvious.    
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1 and 10-12 remain rejected under 35 U.S.C. 103 as being unpatentable over MORITA et al. (US 20140363634 A1, herein MORITA II) as applied to claim 1, in view of ABE et al. (US 20150352032 A1).
MORITA II is described above as rendering claim 1 prima facie.  The desired or intended uses for the composition of MORITA II is as an adhesive and/or forming images on target 
Nail decorating or decoration is the effect of applying/painting/coating nails/artificial nails with the composition such as the composition of MORITA.   Therefore, at the effective date of the invention, one having ordinary skill in the art would have good reason to pursue forming image on target materials including using the composition as an artificial nail composition with the expectation that the composition will effectively coat/paint/cover/form image on the artificial nail.  
Thus MORITA II in combination with the teachings of ABE renders claims 10-12 prima facie obvious.   
 
No claim is allowed.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The examiner is aware of co-pending application numbers 16/441,844 (no multifunctional monomer) and 16/292,421 (no initiator and multifunctional monomer).   If the co-pending claims are amended in such a way to include multifunctional polymer or photoradical 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached at 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BLESSING M FUBARA/Primary Examiner, Art Unit 1613